Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
             Per election of 5/23/22, Group II including original Figs. 7-15 and their corresponding figure descriptions have been canceled. 
Specification
              For clarity and accuracy (MPEP 1503.01.11), the figure description of Fig. 6 should be amended to read: --Fig.6 is a cross section view showing a section taken along line 6-6 of Fig. 2. –

Claim Rejection - 35 USC § 102
                 The claim is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by the Domicare ( https://www.amazon.com/dp/B07QJFV9T1?ref_=cm_sw_r_cp_ud_dp_WW86SMG2VQD3GAQ8WDQF) reference because the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

   The appearance of Domicare is substantially the same as that of the claimed design. See e.g., International Seaway Trading Corp. v. Walgreens Corp., 589 F.3d 1233, 1237-38, 1240, 93 USPQ2d 1001 (Fed. Cir. 2009) and MPEP § 1504.02. For anticipation to be found, the two designs must be substantially the same.  Gorham Co. v. White, 81 U.S. 511, 528 (1871).  The ordinary observer test is the sole test for anticipation. International Seaway Trading Corp. v. Walgreens Corp., 589 F.3d 1233, 1237-38, 1240, 93 USPQ2d 1001 (Fed. Cir. 2009).  

“Two designs are substantially the same if their resemblance is deceptive to the extent that it would induce an ordinary observer, giving such attention as a purchaser usually gives, to purchase an article having one design supposing it to be the other.” Door-Master Corp. v. Yorktowne Inc., 256 F.3d 1308, 1313 (Fed. Cir. 2001) (citing Gorham Mfg. Co. v. White, 81 U.S. 511, 528 (1871)).  

“The mandated overall comparison is a comparison taking into account significant differences between the two designs, not minor or trivial differences that necessarily exist between any two designs that are not exact copies of one another. Just as ‘minor differences between a patented design and an accused article's design cannot, and shall not, prevent a finding of infringement,’ so too minor differences cannot prevent a finding of anticipation.” Int'l Seaway, supra (citing Litton Sys., Inc. v. Whirlpool Corp., 728 F.2d 1423, 1444 (Fed. Cir. 1984)).
               
               Under this standard, the appearance of the Domicare is substantially the same as that of the claimed design.  Furthermore, the effective filing date of the claimed invention is 9/9/2019; the first available date of the Domicare reference is 4/10/2019.  Accordingly, the rejection under this statute is proper.  

    PNG
    media_image1.png
    403
    301
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    415
    299
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    499
    417
    media_image3.png
    Greyscale
[AltContent: textbox (Domicare                                           Claimed Design )]








                 Applicants may overcome this rejection by providing convincing evidence that the disclosure was made one year or less before the effective filing date of the claimed invention, and 1) the disclosure was made by the inventor, a joint inventor, or by another who obtained the subject matter directly or indirectly from the inventor or joint inventor; or 2) before such disclosure, the subject matter disclosed had been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or joint inventor.


Claim Rejections - 35 USC § 103
                 
            The claim is rejected under 35 U.S.C. 103 as being unpatentable over Non-Patent Literature Maars (https://www.amazon.com/Stemless-Tumbler-Double-Vaccum-Insulation/dp/B0791XB6PJ/ref=sr_1_4?keywords=stemless%2Bthermo%2Bwine%2Bglass&qid=1655219933&sr=8-4&th=1) in view of Non-Patent Literature Zwilling (https://www.amazon.com/ZWILLING-J-Henckels-39500-213-Double-Wall/dp/B073RXY6W6) 
               
            Although the invention is not identically disclosed or described as set forth in 35 U.S.C. 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a designer having ordinary skill in the art to which the claimed invention pertains, the invention is not patentable.               
          Maars discloses a double wall wine tumbler which is remarkably similar to the claimed design, in that both designs are round stemless wine tumbler with the double wall feature, Maars differs from the claimed design in that the base of the inner layer is not smooth (it’s recessed), and the inner rim is not slightly bent. 
 

    PNG
    media_image7.png
    219
    150
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    443
    325
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    337
    261
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    514
    440
    media_image10.png
    Greyscale
[AltContent: textbox (Maars                                                 Zwilling                            Claimed Design )]          Zwilling shows a smooth base of the inner layer and a slightly bent inner rim like that claimed.

          It would have been obvious to a designer of ordinary skill in the art before the effective filing date of the present claimed invention to modify Maars with a smooth base of the inner layer and a slightly bent inner rim as taught by Swilling, resulting in a design having an appearance strikingly similar to the claimed design, and over which the claimed design would have no patentable distinction.  

This modification of the primary reference in light of the secondary reference is proper because the applied references are so related that the appearance of features shown in one would suggest the application of those features to the other. See In re Rosen, 673 F.2d 388, 213 USPQ 347 (CCPA 1982); In re Carter, 673 F.2d 1378, 213 USPQ 625 (CCPA 1982), and In re Glavas, 230 F.2d 447, 109 USPQ 50 (CCPA 1956). Further, it is noted that case law has held that a designer skilled in the art is charged with knowledge of the related art; therefore, the combination of old elements, herein, would have been well within the level of ordinary skill. See In re Antle, 444 F.2d 1168,170 USPQ 285 (CCPA 1971) and In re Nalbandian, 661 F.2d 1214, 211 USPQ 782 (CCPA 1981).

          For the purposes of design patent examination, the cited prior art design is analogous to the claimed design.  This holding of analogousness is based upon the fact that both the prior art and the claimed design are articles which are beverage containers.  It should be further noted that case has held that one skilled in the art is charged with knowledge of all related art.  In re Antle, 170 USPQ 285 (CCPA 1961) and In re Nalbandian, 211 USPQ 782 (CCPA 1981).

Applicant is reminded that once the references are combined, the test of invalidity due to obviousness is left to the ordinary observer. “For design patents, the role of one skilled in the art in the obviousness context lies only in determining whether to combine earlier references to arrive at a single piece of art for comparison with the potential design or to modify a single prior art reference. Once that piece of prior art has been constructed, obviousness, like anticipation, requires application of the ordinary observer rest, not the view of one skilled in the art." International Seaway Trading Corp. v. Walgreens Corp., 589 F3d 1233, 93 USPQ2d 1001 (Fed. Cir. 2009).

           In summary, the claim stands rejected under 35 USC §102 & 35 USC §103.
           The references are cited as the most pertinent art found.

           Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jae Liang whose telephone number is 571-270-0229.  The examiner can normally be reached on Monday to Thursday from 8:30- 5:00.  The examiner can also be reached on alternate Fridays. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Eric Goodman, can be reached on (571)272-4734. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/private_pair/index.jsp. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JAE LIANG/
Primary Examiner, Art Unit 2919